Citation Nr: 0943642	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for right ankle 
disability, currently evaluated as 20 percent disabling.






ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 








INTRODUCTION

The Veteran had active military service from September 1973 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

On his substantive appeal, the Veteran raised the issue of 
service connection on a secondary basis for low back 
disability, and whether new and material evidence has been 
received to reopen claims for service connection for right 
knee and hip disorders.  In an August 2008 statement, he 
additionally raised the issue of service connection on a 
secondary basis for diabetes and hypertension.  The above 
matters are referred to the RO for appropriate action.


REMAND

The Veteran contends that the evaluation assigned his 
service-connected right ankle disorder does not accurately 
reflect the severity of that disorder.

The record shows that in August 2008, the Veteran informed VA 
that the Social Security Administration (SSA) had determined 
that he was disabled for that agency's purposes.  VA 
treatment records for January 2008 (received after the August 
2008 statement) document his report that he was receiving 
disability benefits from the SSA.  

Although the Veteran has not specifically indicated that his 
receipt of SSA disability benefits is based at least in part 
on the right ankle disorder, given that, as discussed below, 
the Veteran attributes his recent inability to work to the 
right ankle disability, it is likely the SSA records are 
germane to this appeal.  Unfortunately, the record shows that 
the RO has made no efforts to obtain any records for the 
Veteran in the possession of the SSA.  The Board therefore 
will remand the claim to ensure that VA complies with its 
duty to assist the Veteran by securing such records.

The record shows that the Veteran was employed until 2006.  A 
February 2006 statement from his supervisor indicated, 
however, that because of problems with the right ankle, knee 
and hip, the Veteran had missed a significant amount of work.  
Along with the above letter, the Veteran submitted a copy of 
his leave records, which show that he carried a negative sick 
leave balance, and had taken a number of hours in an absent-
without-official-leave pay status.  VA treatment records note 
that the Veteran last worked around February 2006.

The Veteran contends that his right ankle precludes him from 
working.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that request for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to a TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  

Given the Veteran's contentions regarding his employability, 
the Board finds that the issue of a TDIU has been raised, and 
must be adjudicated as part of the instant appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
Veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
Veteran. 

2.  Thereafter the RO should schedule the 
Veteran for a VA examination to determine 
the nature, extent and severity of the 
right ankle disability.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  If ankylosis is present, the 
examiner should describe the degree of 
fixation present in plantar flexion or 
dorsiflexion.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the Veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups. If this is not feasible, the 
examiner should so state.

The examiner should also provide an 
opinion as to the impact of the right 
ankle disability on the Veteran's ability 
to work, to include whether it renders 
the Veteran unable to obtain or maintain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided. The claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims files was made. 

3.  The RO should then readjudicate the 
issue on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration, and should consider 
whether a TDIU is warranted.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, which should 
include the law and regulations 
pertaining to a claim for TDIU, and 
provide the appellant an opportunity to 
respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

